MoGivern, J.
(dissenting). I would affirm. The City Commission can lawfully have no jurisdiction to entertain at the request .of a foreign domiciliary (Chicago, Illinois) a complaint with respect to an alleged discriminatory practice of a foreign located institution. The pertinent State and city antidiscrimination statutes were enacted to protect inhabitants of this State. The city’s antidiscrimination statute, a violation of which has consequences penal in nature, cannot be given extraterritorial effect.
Markewich, Murphy and Capozzoli, JJ., concur with Stevens, P. J.; MoGtvern, J., dissents in opinion.
Judgment, Supreme Court, New York County, entered on Julie 20, 1972, so far as appealed from, reversed on the law, and the petition dismissed. Appellant shall recover of petitioner-respondent $60 costs and disbursements of this appeal.